DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  in line 2 of Claim 14, “long” should be amended to –along--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet (FR Patent #718006).
For Claim 1, figures 1-8 of Brunet ‘006 disclose a modular fuselage assembly for an aircraft, the modular fuselage assembly comprising: a plurality of fuselage lobes (12) extending along a longitudinal axis of the modular fuselage assembly, wherein each fuselage lobe of the plurality of fuselage lobes includes: a plurality of frame members (15); a lobe skin (11 and 12) that is operatively attached to the plurality of frame members and defines an external surface of each fuselage lobe; and a plurality of longerons (5) extending along the longitudinal axis of the modular fuselage assembly; wherein at least two fuselage lobes of the plurality of fuselage lobes are operatively attached to each longeron of the plurality of longerons; and wherein the plurality of fuselage lobes and the plurality of longerons are at least partially bound a cargo hold defined within the modular fuselage assembly.
For Claim 2, figures 1-8 of Brunet ‘006 disclose that the plurality of fuselage lobes include a top, bottom, left side, and right side lobes, and further wherein the plurality of longerons includes: an upper left longeron, which is operatively attached to the top and left side lobe, an upper right longeron, which is operatively attached to the top and right side lobe; a lower left longeron, which is attached to the bottom and left side lobe; and a lower right longeron, which is attached to the bottom and right side lobe.
For Claim 5, figures 1-8 of Brunet ‘006 disclose that each frame member of the plurality of frame members extends at least substantially perpendicular to the longitudinal axis of the module fuselage assembly.
For Claim 6, figures 1-8 of Brunet ‘006 disclose that at least a subset of the plurality of frame members includes a compression member that at least partially bounds the cargo hold.

    PNG
    media_image1.png
    622
    925
    media_image1.png
    Greyscale

For Claim 7, figures 1-8 of Brunet ‘006 disclose that each frame member of the at least the subset of the plurality of frame members further includes a tension member.
For Claim 8, figures 1-8 of Brunet ‘006 disclose that the compression member includes a first compression member end and a second compression member end, wherein the tension member includes a first tension member end, which is operatively attached to the first compression member end, and a second tension member end, which is operatively attached to the second compression member end, and further wherein the tension member is an arcuate tension member shaped such that each fuselage lobe defines a convex external surface.
For Claim 9, figures 1-8 of Brunet ‘006 disclose that the tension member is directly and operatively attached to the lobe skin.
For Claim 10, figures 1-4 of Clark ‘533  disclose that each frame member further includes a frame member brace structure (10) configured to operatively interconnect the compression member and the tension member to increase rigidity of each frame member.
For Claim 11, figures 1-4 of Clark ‘533 disclose that the frame member brace structure (10) is a stanchion, wherein the stanchion extends between, and is operatively attached to the compression member and the tension member.
For Claim 12, figures 1-4 of Clark ‘533 disclose wherein the plurality of longerons (5) includes a unitary longeron.
For Claim 14, figures 1-4 of Clark ‘533 disclose that the lobe skin (11 and 12) includes a unitary lobe skin that extends along an entirety of the longitudinal axis of the modular fuselage assembly.
For Claim 16, figures 1-8 of Brunet ‘006 disclose that the at least two fuselage lobes are operatively attached to each longeron with a plurality of love fasteners (14).
For Claim 17, figures 1-8 of Brunet ‘006 disclose that the modular fuselage assembly further includes a longitudinal brace structure (10) that extends along at least a fraction of the longitudinal axis of the modular fuselage assembly.
For Claim 18, figures 1-8 of Brunet ‘006 disclose that the longitudinal brace structure (10) is operatively attached to the plurality of frame members within a given fuselage lobe of the plurality of fuselage lobes.
For Claim 20, figures 1-8 of Brunet ‘006 disclose a method of assembling the modular fuselage assembly of claim 1, the method comprising: providing the plurality of frame members; providing the plurality of longerons; and operatively attaching each frame member of the plurality of frame members to at least two longerons of the plurality of longerons such that the plurality of longerons extends along the longitudinal axis of the modular fuselage assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 13, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (FR Patent #718006).
For Claim 3, while figure 2 of Brunet ‘006 discloses that the top lobe (11) has a differing size including a cargo region shape, it is silent about a specific flight deck region shape.  However, the Examiner takes Official Notice that it is well known in the art to have an upper fuselage surface that defines multiple regions of different shapes including those for cargo and flight decks.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brunet ‘006 with well-known fuselage modifications that allow for different region shapes.
For Claim 13, while Brunet ‘006 is silent about the longerons being composites, the Examiner takes Official Notice that it is well known in the art to use composite materials in aircraft fuselage design as they are lighter and stronger than metal structures.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brunet ‘006 with composite materials as they are lighter and stronger than metals thereby reducing the weight of the aircraft.
For Claim 15, while Brunet ‘006 is silent about the skin being made of a plurality of sub-skins, the Examiner takes Official Notice that it is well known to have sub-skins that make up the entire skin as they are more easily manufactured.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brunet ‘006 with sub-skins in order to make construction easier.
For Claim 19, while Brunet ‘006 is silent about a crane rail and a cargo transport, the Examiner takes Official Notice that it is well known in the art at the time of the invention to have crane rails and cargo transport structures so as to move cargo in an aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brunet ‘006 with a well-known crane rail and cargo transport structure in order to move cargo in an aircraft.
For Claims 4 and 21, while Brunet ‘006 is silent about the specifics of the rest of the aircraft, the Examiner takes Official Notice that it is well known in the art for an aircraft to have a wing attached to the fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brunet ‘006 with a wing as is well-known in the art of aircraft design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/23/2021